Citation Nr: 0834991	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
hypertension (formerly rated as heart disease with status 
post coronary bypass graft).

Entitlement to a rating in excess of 60 percent for status 
post coronary bypass graft (formerly rated as heart disease 
with status post coronary bypass graft.)

Entitlement to a compensable evaluation for dermatophytosis 
and dyshidrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran retired in December 1975, after approximately 20 
years of active military service.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC.  

When the case was last before the Board in June 2004, it was 
remanded for additional development.  The Board notes that 
the veteran was originally service connected for hypertension 
in 1976.  The disability was subsequently recharacterized as 
"heart disease/status post coronary artery bypass graft" 
and was evaluated as 20 percent disabling under Diagnostic 
7101.  Subsequently, in an October 2007 rating decision, the 
Appeals Management Center (AMC) divided the heart disability 
into two issues, granting a separate 60 percent rating for 
the veteran's status post coronary artery bypass graft (CABG) 
effective October 1, 2000, and essentially keeping a separate 
20 percent for "heart disease" under Diagnostic Code 7101 
(the code for evaluating hypertension).  However, the AMC 
should have changed the terminology back to hypertension, as 
status post CABG and "heart disease" are evaluated based on 
the same symptomatology, which constitutes pyramiding; 
hypertension may be rated separately.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability under various 
diagnoses is to be avoided); see also 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 3 (evaluate hypertension 
separately from heart disease) (2007).  Thus, the Board has 
changed the terminology on the cover page to reflect 
hypertension.  Moreover, the Board notes that the separate 
rating was not warranted until the September 2006 change in 
38 C.F.R. § 4.104, which added a note to separately evaluate 
hypertension from heart disease.  The AMC's retroactive 
action to separately rate hypertension and heart disease from 
October 1, 2000 was erroneous.  However, as the AMC granted a 
total rating based on unemployability from October 1, 2000 as 
well, such error is harmless.  




FINDINGS OF FACT

1.  The veteran's heart disease is not manifested by 
diastolic pressure predominantly 120 or more.

2.  The veteran's status post coronary bypass graft is not 
manifested by chronic congestive heart failure, a workload of 
greater than 3 METs or less, or an ejection fraction of less 
than 30 percent.

3.  The veteran was treated for multiple areas of nummular 
eczema on January 28, 2002, with improvement by August 27, 
2002.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007). 

2.  The requirements for a rating in excess of 60 percent for 
status post coronary bypass graft are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2001); 38 C.F.R. § 4.104, Diagnostic Code 
7017 (2007). 

3.  The criteria for a compensable rating for dermatophytosis 
and dyshidrosis have not been met for the period prior to 
January 28, 2002.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7806 (2001).

4.  The criteria for a 10 percent rating for dermatophytosis 
and dyshidrosis have been met for the period from January 28, 
2002 to August 27, 2002.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7806 
(2001); Hart v. Mansfield, 21 Vet. App. 505 (2007).

5.  The criteria for a compensable rating for dermatophytosis 
and dyshidrosis have not been met for the period beginning on 
August 28, 2002.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7806 (2001 and 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, the appeal arises from a rating decision issued 
prior to the enactment of the VCAA; therefore, no error in 
the timing of the notice exists.  In letters dated in July 
2004 and December 2004, the RO/AMC provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims for increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
February 2007 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter further notified the veteran of the evidence needed to 
establish an effective date.  The veteran was provided with 
the rating criteria to establish disability ratings for his 
disabilities in the June 2002 statement of the case and the 
October 2007 supplemental statement of the case.  The claim 
was last readjudicated in October 2007.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a 
correspondence received by the AMC in April 2008, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an extremely active participant in the claims process by 
submitting numerous letters addressing his symptoms and the 
impact on his functioning.  Thus, the veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Hypertension

The veteran is currently in receipt of a 20 percent rating 
for his hypertension under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under this code, a 20 percent rating is warranted for 
diastolic pressure predominantly 110 mm or more, or systolic 
pressure predominantly 200 mm or more.  A 40 percent rating 
is warranted when diastolic pressure is predominantly 120 mm 
or more and a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 mm or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).

A March 2002 medical treatment report notes a blood pressure 
reading of 124/64.  The July 2005 VA examination conducted in 
Greece indicates the presence of calcification of the walls 
of the aortic root and mild calcification of aorta segments A 
and B.  No other abnormalities were noted.  The July 2007 VA 
examination addendum notes the veteran's blood pressure 
readings of 160/90 and 150/90.  The blood pressure readings 
are from a Greek examination report from January 2005, done 
by Dr. Tsatas, which also notes diagnoses of hypertensive and 
coronary artery disease.  

A May 2006 private medical record notes complaints of high 
blood pressure and heart trouble.  Blood pressure was 148/80.  
The assessment included hypertension (systemic).  A June 2006 
private medical record from a Greek physician states that the 
veteran has ischemic heart disease and hypertension.  

At no time during the period of the claim has the diastolic 
pressure ever been 120 or more.  Thus, the veteran's 
hypertension symptomatology does not more nearly approximate 
the criteria required for a 40 percent rating.  

II.  Status Post Coronary Bypass Graft

The veteran's status post coronary bypass graft is currently 
evaluated as 60 percent disabling under 38 C.F.R. § 4.103, 
Diagnostic Code 7017.  Under that code, a 60 percent rating 
is warranted when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizzinesss, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

The medical records show that in January 2005, Dr. Tsatas 
noted diagnoses of hypertensive and coronary artery disease.  
Clinical findings included no venous stasis, no heart 
murmurs, clear lungs, no peripheral edema, and normal ECG.  

A July 2005 VA examination conducted in Greece notes 
calcification of the walls of the aortic root and mild 
calcification of aorta segments A and B.  The report 
otherwise indicates normal findings, to include an ejection 
fraction of 54.1 percent.  

None of the medical evidence shows chronic congestive heart 
failure, workload of 3 METs or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The 

veteran's ejection fraction was found to be 54.1 percent.  He 
had a workload of 5 METs in 2002.  As such, his service-
connected status post coronary artery bypass graft does not 
warrant a rating in excess of 60 percent.

III.  Dermatophytosis and Dyshidrosis

The veteran's dermatophytosis and dyshidrosis are currently 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  If application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00.

The former rating criteria provide that dermatophytosis is to 
be rated under Diagnostic Code 7806, dependent upon location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7814 
(2001).

A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

Under the revised rating criteria effective August 30, 2002, 
Diagnostic Code 7813 states that dermatophytosis should be 
rated as disfigurement of the head face or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  

In this case, the veteran's service connected disability is 
not productive of scars or disfigurement.  The Board notes 
that the veteran's original complaints at the February 1976 
VA examination involved his hands and feet.  The skin 
examination report from March 1976 contains a diagnosis of 
"dermatophytosis of both feet" and "dyshidrosis."  

Under the current version of Diagnostic Code 7806, a 60 
percent evaluation is warranted if the dermatitis covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis covering 20 to 40 percent of the 
entire body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis covering at 
least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; or requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period warrants a 10 percent evaluation.  Dermatitis 
covering less than 5 percent of the entire body, affecting 
less than 5 percent of exposed areas; and requiring no more 
than topical therapy during the past 12-month period warrants 
a noncompensable evaluation.  

The medical evidence of record indicates that the veteran 
does not receive treatment for his service-connected 
dermatophytosis (fungus) and dyshidrosis.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Dermatophytosis is a 
disease of the skin or hair or nails that is caused by a 
dermatophyte or fungus.).  Instead, his treatment and 
complaints primarily involve actinic keratosis.  A July 2007 
VA medical opinion states that the veteran's actinic 
keratosis of the face and hands is not a derivative or 
sequelae of the service-connected dermatophytosis or 
dyshidrosis.  

The Board does note, however, that treatment records dated 
from July 2001 to August 27, 2002 reveal treatment for 
nummular eczema.  The July and September 2001 reports note a 
scaly plaque on the left leg measuring 4 by 4 cm.  A January 
28, 2002 note reveals the veteran had multiple small scaly 
plaques on the trunk, arms, and legs.  He was provided 
ointment.  The diagnosis was nummular eczema.  Actinic 
keratosis of the hands and face was also noted.  By August 
27, 2002 he had the papules only on the left leg.  All 
subsequent records reflect treatment only for actinic 
keratosis.

After resolving all doubt in the veteran's favor, the Board 
finds that the veteran's service-connected dermatophytosis 
and dyshidrosis more nearly approximate the criteria for a 10 
percent evaluation under the old version of 38 C.F.R. § 7806, 
for the period from January 28, 2002 to August 27, 2002.  In 
this regard, dyshidrosis is also a form of eczema, and the 
veteran's condition during this period involved an exposed 
surface.  On August 27, 2002, it involved only a small area 
and a nonexposed surface.  Thereafter, the evidence only 
reveals findings of actinic keratosis.  Thus, a 10 percent 
evaluation is warranted from January 28, 2002 to August 27, 
2002, with a noncompensable evaluation assigned thereafter.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  An 
evaluation in excess of 10 percent is not warranted during 
that period as there is no evidence that the eczema resulted 
in constant itching or exudation, extensive lesions, or 
marked disfigurement.  A compensable evaluation is not 
warranted during the period prior to January 28, 2002 as the 
evidence revealed the eczema on a small area and nonexposed 
surface.  Following August 27, 2002, there is no evidence of 
dermatophytosis, dyshidrosis, or eczema.  The subsequent 
records reflect treatment only for actinic keratosis, which 
is not service connected and cannot be the basis for a higher 
rating.  38 C.F.R. § 4.14 (the use of manifestations not 
resulting from service-connected disability is to be 
avoided).

IV.  Other Considerations

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

At no time during the appeal period has the veteran's 
hypertension, status post coronary bypass graft, or his 
dermatophytosis and dyshidrosis been manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  Accordingly, 
staged ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's claimed conditions.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 




ORDER

Entitlement to a rating in excess of 20 percent for 
hypertension is denied.

Entitlement to a rating in excess of 60 percent for status 
post coronary bypass graft is denied.

Entitlement to a 10 percent evaluation for dermatophytosis 
and dyshidrosis, for the period from January 28, 2002 to 
August 27, 2002, is granted, subject to the regulations 
applicable to the payment of monetary benefits.  

Entitlement to a compensable evaluation for dermatophytosis 
and dyshidrosis for the period prior to January 28, 2002, and 
subsequent to August 27, 2002, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


